JEANNE A, NAUGHTON, CLERK
APR 22 2019

B1040 (FORM 1040) (12/15)

 

U.S. BANK Et IPT CY Coury
ADVERSARY PROCEEDING GOVER | SHEEP N.J. | ADVERSARY PROCEEDING NUMBER
(structions on Reverse) toe DEMUIT Yse Only)

 
 
 
 

 
 

 

 

PLAINTIFFS Adem ~ Yam Ripa DEFENDANTS Regingn Pertett};

 

ATTORNEYS (Firm Name, Address, and Telephone No.) | ATTORNEYS (If Known) _
N/A 1 ed ete” Cote ees et im. ee ae Gord, Ete
ty Nest Beoudwoy , va Bex Ho

Cy loscester Ci hy MS OF Oso

 

 

PARTY (Check One Box Only) PARTY (Check One Box Only)

a Debtor 0 U.S. Trustee/Bankruptcy Admin px Debtor 0 U.S. Trostee/Bankruptcy Admin
& Creditor o Other O Creditor O Other

o Trustee tiand leads 0 Trustee

 

CAUSE OF ACTON (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Reging Perte 445 CatercA inte a lease te Pent eur Conde in bad Goth, per
Ha inthecton of GC vichon pooceedi mys, Regine Bled ban kouptey +e delay the evi chien:

 

 

 

FRBP 7001(1} ~ Recovery of Money/Property FRBP 7001(6)— Dischargeability (continued)

Cl: 1-Recovery of money/property - §542 tumover of property C] 61-Dischargeability - §523{a}(5), domestic support
C] 12-Recovery of money/property - §547 preference O 68-Dischargeability - §523(#)(6), willful and malicious injury
CJ 13-Recovery of money/property - §548 fraudulent transfer O 63-Dischargeability ~ §523(a)(8), student loan
T] 14-Recovery of money/property - other CI 64-Dischargeability - §523(a}(15), divorce or separation obligation
(other than domestic support)
FRBP 7001 (2) — Validity, Priority or Extent of Lien C] 65-Dischargeability - other

21-Validity, priority or extent of lien or other interest in property
FRBP 7001(7) — Injunctive Relief

FRBP 7001{3) - Approval of Sale of Property [_] 71-injunctive relief - imposition of stay

31-Approval of sale of property of estate and of a co-owner - §363(h) i” 72-Injunctive relief ~ other

FRBP 701 (4) ” Objection/Revocation of Discharge ERBP 7001(8) Subordination of Claim or Interest
OJ 4|-Objection / revocation of discharge - §727(c),(d),{e) Td 81-Subordination of claim or interest

FRBP 7001(5} -- Revocation of Confirmation ERBP 7001(9) Declaratory Judgment

51-Revocation of confirmation oO 91-Declaratory judgment

PRBP 7001(6) ~ Dischargeability _. . FRBP 7001(10) Determination of Removed Action
CJ 66-Dischargeability = §523(a)(1},(14),(14A} priority tax claims (J 01-Determination of removed claim or cause
AY 62-Dischargeability ~ §523(a)(2), false pretenses, false representation,

actual fraud Other
Oo 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, latceny CJ SS-SIPA Case — 15 U.S.C. §§78aaa et. seq.
(J 02-other (e.g. other actions that would have been brought in state court

(continued next column)
if unrelated to bankruptcy case)

 

c Check if this case involves a substantive issue of state law 0 Check if this is asserted to be a class action under FRCP 23

 

 

o Check if a jury trial is demanded in complaint Demand $ @ , Oo 6. 35

 

 

Other Relief Sought

 

 

 
Bi040 (FORM 1040) (12/15)

 

"BANKRUPTCY. CASEIN. WHICH THIS ‘ADVERSARY PROCEEDING ARISES |

 

NAME sor DEBTOR
OR Crna Verte Hi

BANKRUPTCY CASE NO.

\g-30748

 

DISTRICT IN WHICH CASE IS PENDING
NS

 

DIVISION OFFICE NAME OF JUDGE

 

RELATED ADVERSARY: PROCEEDING. (IF ANY) -

omclen _ Alten loves. a

 

 

PLAINTIFF ] DEFENDANT

 

ADVERSARY

 

PROCEEDING NO.
DISTRICT IN WHICH ADVERSARY IS PENDING

 

DIVISION OFFICE NAME OF JUDGE

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

 

 

DATE

 

PRINT NAME OF ATTORNEY (OR PLAINTIFF)

 

INSTRUCTIONS

The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of

all of the property of the debtor, wherever that property is located.

Because the bankruptcy estate is so extensive and the

jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary

proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiff ifthe plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an

attorney, the plaintiff must sign.

 
Dischargeability of Rent

The defendant, Regina Perfetti(debtor), entered into a lease to rent our condo. | believe she did so in
bad faith. On April 2, 2018 Regina sent us a credit report(exhibit A) that was prepared for a different
landiord. This credit report showed no credit history and no credit score. Regina told us it was because
she owned her own cash business(cleaning houses) and she never used credit cards or banks.
Additionally, the credit report showed no history of bankruptcies or evictions. We believed her
statements and the report she sent us and used it as a basis for choosing her as a tenant.

Through this process of eviction and bankruptcy we have learned that she has an extensive eviction and
bankruptcy history as well as a knowledge of the system and how to work it in her advantage.

She eventually moved out on March 15, 2019 after the judgement for possession was issued in the
eviction case.

On March 17, 2019 ! went to the condo to change the locks. | was approached by a neighbor who lives at
904 Wharton Rd{she declined to give me her name). She said that she had talked with Regina and had
been in the condo several times. She said that she had an understanding that Regina was trouble for us.
She said that Regina told her she was being evicted because we had seen the neighbors dog at the
condo. The neighbor then stated that Regina said she planned to skip out on rent. | confirmed that she
did indeed skip out on rent.

The next day, March 18, 2019, we received a vaguely threatening email{exhibit B) from Regina stating, “i
would appreciate if you would stop talking to people about private business matters. It is being
documented.” We received no response from Regina when | asked for clarification of what | did wrong
and what was being documented.

On April 12, 2019 | emailed Regina to ask her for her new address(exhibit C) so that we could contact her
about the post petition rent she still owed. She refused and further threatened legal action if we tried
to pursue collecting the rent. She claimed the rent was discharged by the bankruptcy court. She offered
no proof that it was discharged. | responded on April 17, 2019 to ask if she had any documentation
proving it was discharged. She replied on April 17, 2019 stating that the conversion of her case to
chapter 7 from chapter 13 makes all of the debt accrued up to the conversion considered pre-petition
debt. | did misunderstand that fact before. But she did not answer my question about the debt being
discharged.

At the time of writing this statement we have not received any evidence that the debt was discharged. |
do not believe that the rent was discharged, because the deadline for me to file this statement
challenging the dischargability of her debt is set at April 26, 2019. And the status of her case on PACER
is listed as “Awaiting Discharge.”

On October 19, 2018 when Regina filed the original chapter 13 petition her debt was $4,692.20.

On January 22, 2019 Regina converted her case to Chapter 7. The debt accrued between October 19,
2018 and January 22, 2019 is $3,316.13. These amounts are the pre-petition debts and total $8,008.33.
1am asking that this $8,008.33 not be discharged.

After the conversion in January she accrued further debt of $2,089.06.
| will not be able to serve this summons to Regina since she has not provided us a forwarding address
but | will serve it on her attorney Mark W. Ford.

4 (Oe Y/19/ 2014

Adam Ripa
Exhib A

From: Regina Perfetti gina281035@gmail.com
Date: Apr 2, 2018 at 8:45:17 PM
To: Kripa0722@gmail.com

Hi Kim. Here is the credit report. Let me know if you need clarification on anything and if its clear enough. Thank you

ial 2 [3 00 B “if 36% @ 4:12 PI

     

& OG, -

 

amerusa.com o

 
 

——~ 3666 East Bay Dr#204-183
<P Largo, FL 33771
singe 1999 (800) 399-9183

 

 

LANDLORD: Gina Wynne REPORT DATE: oaror/at

 
   

APPLI NAM E: R EG | N A | SSN: Exact vote between SSN o
PERFETTI and SSN on ~

 

 

Grade

 

NO RATING
Credit Scoring (None)

 

 

 

The rate of future delinquency over the next two years.

 

   
 

 

 

 

 

Grading Scale Range

According to long-established credit scoring standards,
consumers who grade C or below have a delinquency rate «
51%. This means that for every 100 borrowers in this range
approximately 51 will default on a loan, file bankruptcy, or f
90 days past due on at least one account in the next two ye
*We only approve or recommend applicants with a rating o
GOOD or EXCELLENT. While this scoring model offers no
guarantee of a perfect tenancy, it helps minimize the statis’
probability of a future delinquency.

 

LAST MONTH'S
/RENT

RATING DESCRIPTION : SECURITY DE

Applicant has demonstrateda.

EYCELL-ENIT® strona ahilitvio satisfy creditor (Enevertate) sc ontinnal 2

< ? m Li (ay

Back Porwarg Home Bookmarks Tabs

 

    
 
 

“RATING

  
 
 

 
   
 

LAST MONTH'S

| DESCRIPTION : RENT | SECURITY DE

 
  

Se "obligations. os - Se . &
Applicant has demonstrated a
_good ability to satisfy creditor
obligations.

(if never late)
. Optional

Always Sugge

 

 

What to do when faced with the following results?

NO
RATING:

NO
GRADE:

NO
RECORD:

Applicant has an insufficient credit history.

We recommend that you ask to see cancelled rent che
(if applicable) for most recent 12 months and verify al
personal references.

Report comes back without a credit score.
Applicants without a credit score usually have insuffic
credit or no account activity for the past six months.

Report comes back as “no hit” or “no record”.
This is when the credit bureaus do not have any
information on file for your applicant. But don't be
alarmed yet - a person can have no credit history for a
of the following reasons:

 
¢ The person has never bothered to apply for credit (1
credit cards, car loans, mortgages, etc.); their mone
basically kept under the mattress.

e The applicant is a young adult, perhaps fresh out of
school.

¢ The information that was inputted into the credit
system to request a report was mistakenly entered
either because of human error or because the
handwritten application was genuinely indecipheral
or unintentionally inaccurate. Note: Always double
check all “no records.”

e The applicant is intentionally trying to deceive you
(rare, but it does happen).

If the resulting record was eventually determined not t
be a human error and is a legitimate record of “no cret
history,’ then take the following steps:

Step 1: Ask the applicant if they have a personal chec
or savings account, so you can contact the bank for a
reference.

or savings account, so you can contact the bank for a
reference.

   
Step 2: Ask for copies of the most recent 12 months
worth of cancelled rent checks (especially useful whe
currently renting from individual landlord).

Step 3: Ask for utility and any other reputable third-pai
statements that may show a positive payment history
over the past 12 months.

Step 4: As a last resort, you may want to consider ask
the applicant if he or she knows someone (with a goo
credit rating) that would be willing to co-sign and
guarantee the lease.

 

This information is obtained from county, state and federal
courts and includes bankruptcies, civil judgments and tax |
The most important part of this section is whether or not t
are any civil judgments on file. Bankruptcy information and
liens are important, but not nearly as important as knowing
the applicant was successfully sued in a court of law by a

previous landlord, individual or creditor. Civil judgments are

  

common attribute of eviction cases. If you see evidenc

recommended.

How long do public records remain on file?
¢ Bankruptcy Chapters 7 and 11 stay on for 10 years (7 ye
Exh &

From: Kim Ripa

Sent: Tuesday, March 19, 2019 12:34 AM

To: Adam ICE

Subject: Fwd: March Payment Tracker / Move out date

What is she referring to??
Sent from my iPhone
Begin forwarded message:

From: Regina Perfetti <gina281035@gmail.com>
Date: March 18, 2019 at 6:03:58 PM PDT

To: Kim Ripa <Kripa072?@email.com>

Subject: Re: March Payment Tracker / Move out date

You should know people talk and you know ive been moved out for almost 3 weeks
now..i would appreciate if you would stop talking to people about private business
matters. It is being documented. Thank you

| Can you not bring them to us tomorrow?

| Sent from my iPhone

| On Mar 14, 2019, at 8:48 PM, Regina Perfetti <gina281035@gmail.com> wrote:
| ill put them in the maii to you

On Thu, Mar 14, 2019, 8:24 PM Kim Ripa <kripaQ722 @grnail.com>
wrote:
_ Just txted you, mailbox keys stay at the condo. They do NOT go to the

post office

Sent from my iPhone

On Mar 14, 2019, at 7:51 PM, Regina Perfetti
<gina2?81035 @email.com> wrote:

Keys on the counter. Missing one key. Mailbox keys
will be turned in at post office, Doors locked. All done.
Possession belongs to you. Didnt have a chance to
vaccuum or sweep. Thanks.

On Wed, Mar 13, 2019, 6:58 PM Regina Perfetti

<gina?81035 @gmali.com> wrote:
| Ok
Exhibit C

From: Regina Perfetti

Sent: Wednesday, April 17, 2019 10:43 AM
To: Adam Ripa

Subject; Re: New Address

The stay relief that was granted was for POSSESSION only. Once a case is converted any new debt
incurred is considered as if it occurred pre-petiton not to mention the fact the lease was REJECTED and |
vacated the premises but its not my job to explain this to you. Ive told you BEFORE to see 11 U.S.C
section 348(d}. There is no notice required to voluntarirly convert a case. With that being said, | will ask
you for the last time to stop contacting me,otherwise, | will be forced to file a motion for violating
federal law. Please leave me alone

On Wed, Apr 17, 2019, 10:04 AM Adam Ripa <agri.1/@hotmail.com> wrote:
Regina,

If that is the case that the Pre and Post-petition rents are discharged I’m sure you have some
documentation that shows that fact. Please provide this documentation and we won’t pursue it.

Thank you,

Adam

Sent from Mail for Windows 10

From: Regina Perfetti <gina?81035@amail.com>
Sent: Saturday, April 13, 2019 12:10:45 PM

To: Adam Ripa

Subject: Re: New Address

There is nothing to contact me about. The rent is discharged and if you continue to pursue it, i will have
to file a motion for contempt again. | am no longer in NJ so please cease and desist from contacting me
{am still in an active bankruptcy

i For anything \ we need to contact you about.
ii | For example, you still owe us a bit over 6k in post petition rent.

| | Adam
i
1
|
I
!
]
1
|
i
|

For?
On Fri, Apr 12, 2019, 11:43 AM Adam Ripa <agrii17@hotmail.com> wrote:

Hella Regina,

| Could you please provide us with your new address?

Adam
